IN THE SUPREME COURT OF TEXAS

                                              ══════════
                                                NO. 19-0777
                                              ══════════

              IN RE CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, RELATOR

                ═════════════════════════════════════════
                         ON PETITION FOR WRIT OF MANDAMUS
                ═════════════════════════════════════════


        CHIEF JUSTICE HECHT, joined by JUSTICE BLACKLOCK, dissenting.


        In this wrongful-death and survival action, Plaintiffs allege that their decedent,1 while

rendering aid following a motor vehicle accident, fell onto an electric power line that had been

knocked to the ground in the accident and was electrocuted because the operator, CenterPoint

Energy Houston Electric, used a wrong-sized fuse in constructing the line. The Public Utility

Regulatory Act (PURA) gives the Public Utility Commission (PUC) “exclusive original

jurisdiction over the rates, operations, and services of an electric utility”.2 The plurality “agree[s]

with CenterPoint that plaintiffs’ claims are about CenterPoint’s operations, and that the issue of

fuse size is one the PUC has exclusive jurisdiction to regulate”.3 Recently, in Oncor Electric

Delivery Co. v. Chaparral Energy LLC, the Court reaffirmed its long-standing rule that a plaintiff

suing on a claim involving issues within an agency’s exclusive jurisdiction—such as a utility’s


        1
          Plaintiffs are the decedent Glenn Wood Higgins’ surviving spouse and estate administrator, Karen Yvette
Higgins; his son, Maxwell Seth Higgins; his daughter, Megan Michelle Higgins; and his father, Tommy Higgins. See
TEX. CIV. PRAC. & REM. CODE §§ 71.004(a), 71.021(a).
        2
             TEX. UTIL. CODE § 32.001(a). PURA does not allow the PUC to regulate municipally owned or regulated
utilities. Id. § 32.002.
        3
            Ante at 18 (footnote omitted).
standard of care in particular circumstances—must first exhaust his administrative remedies by

applying to the agency to use “its unique expertise to resolve [those] issues”.4 Based on the

agency’s decision, the plaintiff can then proceed “to establish its claim and obtain relief in the

courts.”5

          The plurality refuses to apply that rule in this case. It offers two explanations. One is that

Plaintiffs are not, as a matter of happenstance, CenterPoint customers. The plurality reads PURA

to impose this nonsensical limit on the PUC’s exclusive original jurisdiction by focusing on one

word, “whose”, notwithstanding other passages and reasons to the contrary. PURA was “enacted

to protect the public interest inherent in the rates and services of electric utilities”,6 not just

customers’ interests. The plurality’s other explanation for not requiring Plaintiffs to apply to the

PUC to determine the standard to which CenterPoint is to be held in selecting fuses is that the PUC

has not yet ruled on the issue with sufficient clarity. Of course, if the PUC had already ruled, there

would be no reason to require Plaintiffs to ask again; the trial court could simply enforce the PUC’s

decision. It is precisely because the issue is within the PUC’s exclusive original jurisdiction and

the PUC has not decided it that the PUC must have the opportunity to do so. In the end, the plurality

would judicially amend PURA to give the PUC semi-exclusive original jurisdiction over the rates,

operations, and services of an electric utility affecting its customers and on matters already

decided. Otherwise, electric utilities’ rates, operations, and services are for judges and juries to

decide.

          The Legislature intended PURA to “protect the public interest” by establishing a


          4
          546 S.W.3d 133, 142 (Tex. 2018) (citing Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d
212, 222, 224 (Tex. 2002)).
          5
              Id.
          6
              TEX. UTIL. CODE § 31.001(a) (emphasis added); In re Entergy Corp., 142 S.W.3d 316, 323 (Tex. 2004).


                                                           2
“comprehensive” regulatory system7 covering “all or virtually all pertinent considerations

involving electric utilities operating in Texas.”8 The plurality’s decision in this case would carve

significant exceptions out of the statutory system, just as the Court’s decision last week in In re

Oncor Electric Delivery Co.9 did. We recognized many years ago that “jury awards can have an

effect akin to regulation.”10 We cited the U.S. Supreme Court’s acknowledgment that “regulation

can be as effectively exerted through an award of damages as through some form of preventive

relief”, such as direct, administrative regulation.11 “The obligation to pay compensation can be,

indeed is designed to be, a potent method of governing conduct and controlling policy.”12 The

decisions in this case and in Oncor make the PUC’s jurisdiction over electric utilities’ rates,

operations, and services joint with courts, not exclusive.

         I respectfully dissent.

                                                             I

         Under the rule in Chaparral Energy, Plaintiffs must complain to the PUC that CenterPoint

violated applicable standards in determining fuse sizes for power lines before they can proceed

with their lawsuit. PURA allows such a complaint to be made by an “affected person”,13 defined




         7
             TEX. UTIL. CODE § 31.001(a).
         8
             Entergy, 142 S.W.3d at 323.
         9
             ___ S.W.3d ___ (Tex. June 25, 2021) (No. 19-0662).
         10
              Moore v. Brunswick Bowling & Billiards Corp., 889 S.W.2d 246, 249 (Tex. 1994) (citation omitted).
         11
              San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 247 (1959).
         12
              Id.
         13
            See TEX. UTIL. CODE § 15.051(a) (“An affected person may complain to the regulatory authority in writing
setting forth an act or omission by a public utility in violation or claimed violation of a law that the regulatory authority
has jurisdiction to administer or of an order, ordinance, or rule of the regulatory authority.”).


                                                             3
to include “a person whose utility service or rates are affected by a proceeding before [the PUC]”.14

In the plurality’s view, “whose” means that an affected person must possess the service and rates

at issue in a proceeding.15 Plaintiffs are not CenterPoint ratepayers. Therefore, the plurality

reasons, their service and rates would not be at issue in a proceeding to determine the standard for

selecting fuse sizes applicable to CenterPoint; they are not affected persons; and they could not

initiate a complaint proceeding against CenterPoint before the PUC.

         The plurality focuses on the wrong word. Under PURA,

         “[s]ervice” has its broadest and most inclusive meaning. The term includes any act
         performed, anything supplied, and any facilities used or supplied by a public utility
         in the performance of the utility’s duties under this title to its patrons, employees,
         other public utilities, an electric cooperative, and the public.16

An electric utility’s service thus involves duties not only to its patrons but also to the public. And

PURA was “enacted to protect the public interest inherent” in electric utilities’ services.17 Safe

operations are a service an electric utility provides both to its customers and to the general public.


         14
          Id. § 11.003(1)(B). The definition also includes public utilities and electric cooperatives as well as existing
and prospective competitors:

         “Affected person” means:
         (A) a public utility or electric cooperative affected by an action of a regulatory authority;
         (B) a person whose utility service or rates are affected by a proceeding before a regulatory authority;
         or
         (C) a person who:
                  (i) is a competitor of a public utility with respect to a service performed by the utility; or
                  (ii) wants to enter into competition with a public utility.

Id. § 11.003(1).
         15
              Ante at 12–13.
         16
              TEX. UTIL. CODE § 11.003(19) (emphasis added).
         17
            Id. § 31.001(a) (emphasis added); In re Entergy Corp., 142 S.W.3d 316, 323 (Tex. 2004); see also TEX.
UTIL. CODE § 14.001 (“The commission has the general power to regulate and supervise the business of each public
utility within its jurisdiction and to do anything specifically designated or implied by this title that is necessary and
convenient to the exercise of that power and jurisdiction.”); id. § 15.023(c)(1)(B) (authorizing the PUC to impose
administrative penalties based in part on a “hazard or potential hazard created to the health, safety, or economic welfare
of the public”); id. § 15.104(a)(2)(c) (granting the PUC authority to issue cease and desist orders to utilities whose
conduct “creates an immediate danger to the public safety”).


                                                            4
The plurality would hold that a utility’s customers can complain that its services are hazardous but

noncustomers—who are just as much at risk—cannot. That reading ignores the text and reaches a

nonsensical interpretation of the “affected person” definition and of PURA as a whole.

        The PUC’s procedural rules likewise confirm that “affected persons” are not limited to a

utility’s customers. The rules define “complainant” as “[a] person, including commission staff or

the Office of Public Utility Counsel, who files a complaint intended to initiate a proceeding with

the commission regarding any act or omission by . . . any person subject to the commission’s

jurisdiction.”18 The provision is not an improper enlargement of the statutory text, as the plurality

thinks,19 but rather confirmation of a correct reading of the statute.

        The plurality notes that the PUC has entertained complaints from noncustomers. In three

proceedings, landowners complained that electric utilities’ transmission lines did not comply with

PUC orders.20 The plurality observes that no one in the proceedings argued that the complainants

were not affected persons, but that status is necessary to invoke the PUC’s jurisdiction, and the

PUC should have raised the issue itself if it thought there was a problem.

        Oddly, the plurality seems to argue that the landowners were affected persons not because

their own electric service was affected but because utility equipment was on their land, and

PURA’s definition of “service” includes “facilities used or supplied by a public utility”.21 That is


        18
             16 TEX. ADMIN. CODE § 22.2(14).
         19
            Ante at 14 (“Exclusive jurisdiction to adjudicate a claim brought by plaintiffs must come from the
Legislature, not the PUC’s own procedural rules.”).
        20
           See Tex. Pub. Util. Comm’n, Complaint of Dan Agan against Entergy Tex., Inc., Preliminary Order at 1,
Docket No. 46407 (Dec. 1, 2016), 2016 WL 7187571; Tex. Pub. Util. Comm’n, Complaint of Johnny H. and Eloise
Vinson against Oncor Elec. Delivery Co., Supplemental Briefing Order at 1, Docket No. 40953 (Apr. 12, 2013), 2013
WL 1736720; Tex. Pub. Util. Comm’n, Complaint of Cecil R. Atkission and City of Kerrville against Lower Colo.
River Auth. Transmission Servs. Corp., Joint Amended Complaint at 1–2, Docket No. 39516 (June 30, 2011), 2011
WL 2662858.
        21
             Ante at 14–15 (quoting TEX. UTIL. CODE § 11.003(19)).


                                                         5
a correct interpretation of “affected person”, as demonstrated above, but it is inconsistent with the

plurality’s limitation of affected persons to ratepayers. The service that the landowners possessed

from the utility was the transmission of electricity to others, and they were entitled to complain

that it was not in compliance with PUC orders. But the landowners certainly did not possess that

service in the same manner that the plurality maintains Plaintiffs must possess a service in order

to qualify as “affected persons”. The landowners cannot be affected persons if Plaintiffs are not.

       The plurality adds two words to PURA’s grant to the PUC of “exclusive original

jurisdiction over the rates, operations, and services of an electric utility”: affecting customers. The

text does not hint that the PUC can hear complaints about utilities only from utility customers. The

omission of an express limitation so significant, so contrary to PURA’s concern for public

interests, and so lacking in any conceivable rationale cannot have been mere legislative oversight.

The plurality’s refusal to follow Chaparral Energy here, along with the Court’s refusal to do so in

Oncor, is a small matter compared to the limitation the plurality would impose on PURA’s entire

regulatory scheme in so doing.

                                                  II

       In Chaparral Energy, the Court held that a plaintiff suing its electric utility for breach of

contract by unreasonably delaying the extension of service to two wells was first required to apply

to the PUC to determine the utility’s obligations under its tariff before it could proceed to litigate

its claim for damages in court.22 The plurality breaks from this precedent. And as with the Court’s

opinion in Oncor, the plurality uses strawmen to justify its actions. “The Legislature has not

conferred on the [PUC] any general authority to preside over tort actions”, the plurality




       22
            546 S.W.3d 133, 142 (Tex. 2018).


                                                  6
pronounces, quoting the PUC.23 That’s absolutely true—but also undisputed and immaterial. “In

fact,” the plurality continues, “[t]he Commission has repeatedly stated that it does not have

statutory authority to generally adjudicate contract claims and torts or award damages.”24 That’s

equally true, undisputed, and immaterial. “Nothing in PURA gives the PUC ‘jurisdiction to

administer’ the common law.”25 Agreed, and beside the point. The plurality fails to mention that

the State as amicus curiae, represented by the Solicitor General, whose views the Court called for,

argues forcefully that while the PUC cannot finally adjudicate Plaintiffs’ damages claims, it must

be given the opportunity to decide threshold issues within its exclusive original jurisdiction. That

includes deciding CenterPoint’s legal obligations to Plaintiffs, as the Court held in Chaparral

Energy.26

        Chaparral asserted its common-law right to recover damages for breach of contract, just as

Plaintiffs here assert their common-law right to recover damages for negligence. Chaparral

Energy applied the Court’s long-standing rule that because the PUC has no jurisdiction to

adjudicate common-law claims or award damages but has exclusive jurisdiction to resolve

predicate issues underlying those claims, the PUC and the court must each exercise its own

jurisdiction in a combined, two-step process: first the PUC, then the court. The issue in Chaparral

Energy, Oncor, and the present case is the same: Must issues over which the PUC has exclusive

original jurisdiction be resolved by the PUC before the lawsuit can be prosecuted to a conclusion

in court?


        23
           Ante at 22 (quoting Tex. Pub. Util. Comm’n, Complaint of Jaime Leonardo Sloss against AEP Tex. Inc.,
Preliminary Order at 5, Docket No. 50284 (Apr. 17, 2020), 2020 WL 1973315).
        24
          Ante at 22 (quoting Tex. Pub. Util. Comm’n, Complaint of Johnny H. and Eloise Vinson against Oncor
Delivery Co., Amended Preliminary Order at 12, Docket No. 40953 (May 21, 2013)).
        25
             Ante at 22 (quoting TEX. UTIL. CODE § 16.051(a)).
        26
             Brief of the State of Texas as Amicus Curiae 13–14.


                                                          7
        The Court answered no in Oncor. The plurality answers likewise in the present case, but

for different reasons. In Oncor, the plaintiff claimed that “Oncor was negligent in the placement

of and/or continuing the placement of the service line that ran across [his] property, through trees,

to the neighbor” and “should have moved [it] when asked”.27 The Court held that this claim has

nothing to do with “the adequate and efficient provision of electrical services.”28 In the present

case, Plaintiffs claim “that CenterPoint’s line protection scheme was not prudently designed, and

that CenterPoint chose and installed an inappropriately sized fuse.”29 The plurality now declares

that Plaintiffs’ claims “are about CenterPoint’s operations, and that the issue of fuse size is one the

PUC has exclusive jurisdiction to regulate”.30 So, the placement of power lines is not about a

utility’s operations and services, but the design of power lines is. The two cases’ companionship

seems somewhat strained.

        Even though Plaintiffs’ claims involve CenterPoint operations over which the PUC has

exclusive original jurisdiction, the plurality concludes that Plaintiffs are not required to present

their complaints first to the PUC because PURA does not “set out with sufficient clarity the

‘standard of conduct’ to which CenterPoint Energy would be held”31 and because the PUC has not

yet decided the issue.32 But that is the very reason Plaintiffs must first go to the PUC. If PURA or

a PUC regulation provided a standard for fuse size applicable in the situation, the trial court could


        27
           Plaintiff’s Second Amended Petition 12, In re Oncor Elec. Delivery Co., ___ S.W.3d at ___ (Tex. June 25,
2021) (No. 19-0662) (mandamus record).
        28
             Oncor, ___ S.W.3d at ___.
        29
             Ante at 3.
        30
             Ante at 18 (footnote omitted).
        31
             Ante at 21.
        32
            Ante at 18–19 (“[T]here is neither a law administered by the PUC nor a PUC order or rule that regulates
fuse size prospectively, so there can be no complaint that CenterPoint violated any such standards in selecting the
fuses at issue.”).

                                                        8
simply apply it as the court would any statutory or regulatory requirement. The reason for the

PUC’s exclusive original jurisdiction over electric utility rates, operations, and services is to ensure

that issues relating to those matters are resolved consistently within PURA’s “pervasive regulatory

scheme”.33 The plurality would amend PURA to give the PUC “exclusive original jurisdiction

over the rates, operations, and services of an electric utility on matters already decided”. It may

be that the standard for selecting fuses for power lines is no different from the common law’s

ordinary-care standard, or it may be that the standard should be higher or lower because of the role

of fuses in providing electric service, but PURA squarely gives the PUC the exclusive original

jurisdiction to resolve the issue.

         The plurality states that the common-law standard of care applies to CenterPoint here as it

“correctly argued” in the trial court.34 CenterPoint’s argument, the plurality explains, was made

“in resisting plaintiffs’ claim of negligence per se”.35 It was only in that context that CenterPoint

argued “PURA and PUC regulations do not clearly displace its common-law duty to operate as a

reasonably prudent electricity distribution company.”36 But a statute may regulate conduct without

meeting the strict requirements for negligence per se.37 CenterPoint did not concede in the trial



         33
            In re Entergy Corp., 142 S.W.3d 316, 323 (Tex. 2004) (citing Subaru of Am., Inc. v. David McDavid
Nissan, Inc., 84 S.W.3d 212, 223 (Tex. 2002)).
         34
              Ante at 20.
         35
              Ante at 20.
         36
              Ante at 20.
         37
           Our decision in Perry v. S.N. lays out the multi-factor test for determining whether a statutory violation is
negligence per se. 973 S.W.2d 301, 309 (Tex. 1998). Those factors include:

         (1) whether the statute is the sole source of any tort duty from the defendant to the plaintiff or merely
         supplies a standard of conduct for an existing common law duty; (2) whether the statute puts the
         public on notice by clearly defining the required conduct; (3) whether the statute would impose
         liability without fault; (4) whether negligence per se would result in ruinous damages
         disproportionate to the seriousness of the statutory violation, particularly if the liability would fall


                                                            9
court the position it advocates here. Even if it did, the extent of the PUC’s exclusive original

jurisdiction affects the trial court’s jurisdiction and is therefore not something parties can

concede.38 Plaintiffs, on the other hand, specifically pleaded in the trial court that CenterPoint has

the duties prescribed by “laws and standards found in Texas Utilities Code § 38.001”.39 That

provision states in full: “An electric utility and an electric cooperative shall furnish service,

instrumentalities, and facilities that are safe, adequate, efficient, and reasonable.”40 This language

clearly covers CenterPoint’s use of fuses generally. How it applies specifically is plainly within

the exclusive original jurisdiction that PURA gives the PUC.

         Chaparral Energy addressed the same situation. Chaparral and Oncor’s contract did not

specify when Oncor was to complete the extension of electric service to Chaparral’s wells. The

common law would imply a requirement that Oncor complete its work within a reasonable time.41

In that case, as in this one, nothing in PURA or the PUC’s regulations prescribed a standard of

timely performance in the circumstances presented. But the Court held that the PUC must first

have the opportunity to decide whether the common-law standard or some other should apply to

Chaparral’s claim.




         on a broad and wide range of collateral wrongdoers; and (5) whether the plaintiff’s injury is a direct
         or indirect result of the violation of the statute.

Id.
         38
           See, e.g., Rusk State Hosp. v. Black, 392 S.W.3d 88, 103 (Tex. 2012) (“Subject matter jurisdiction cannot
be waived or conferred by agreement, can be raised at any time, and must be considered by a court sua sponte.”). In
Chaparral Energy, Oncor first asserted on appeal that the PUC’s exclusive original jurisdiction deprived the trial court
of subject matter jurisdiction. 546 S.W.3d 133, 137 (Tex. 2018).
         39
              Plaintiffs’ Fourth Amended Original Petition 6.
         40
              TEX. UTIL. CODE § 38.001.
         41
             See Hall v. Hall, 308 S.W.2d 12, 16 (Tex. 1957) (“When the parties omit an express stipulation as to time,
it is in accord with human experience and accepted standards of law for us to assume that they meant whatever term
of days or years might be reasonable in the light of the circumstances before them at the date of the contract.”).


                                                           10
       The parties in Chaparral Energy did not dispute that “Chaparral’s breach-of-contract claim

[could not] be resolved without considering and construing Oncor’s PUC-approved tariff.”42 The

Court cited tariff language:

       •      requir[ing] Oncor to “use reasonable diligence to comply with the operational
              and transactional requirements and timelines for provision of Delivery
              Service”;

       •      requir[ing] the parties to “cooperate in good faith to fulfill all duties,
              obligations, and rights set forth in [the tariff]”;

       •      provid[ing] that Oncor “will not be liable for any damages . . . occasioned by
              fluctuations or interruptions” in the delivery of electricity;

       •      provid[ing] that, unless “mutually agreed to by [Oncor] and [its] Retail
              Customer,” Oncor must provide an “entity requesting Construction Service an
              estimated completion date and an estimated cost for all charges to be assessed”
              within “ten Business Days of [Oncor’s] receipt of a detailed request” for such
              information;

       •      describ[ing] the form of the easement Oncor is entitled to receive for the
              facilities it constructs; and

       •      stat[ing] that the tariff’s provisions “shall” govern all requests for construction
              services.43

Oncor relied on “these types of tariff provisions”, the Court concluded, while “Chaparral reli[ed]

on others”.44 Determining how they applied to Chaparral’s claim was for the PUC.

       CenterPoint argues that Plaintiffs’ claims implicate a pro forma provision in its tariff

requiring it to “construct, own, operate, and maintain its Delivery System in accordance with Good

Utility Practice” as defined by the PUC.45 The plurality states that “there are no requirements in



       42
            Oncor Elec. Delivery Co. v. Chaparral Energy, LLC, 546 S.W.3d 133, 142 (Tex. 2018).
       43
            Id.
       44
            Id.
       45
            16 TEX. ADMIN. CODE § 25.214(d) (pro-forma tariff section 3.2).


                                                        11
CenterPoint’s tariff that would apply to the issue of fuse size other than a general standard of care,

which does not supplant the common-law standard as we have explained.”46 But the tariff

provision CenterPoint cites is no more general that the provisions on which Oncor relied in

Chaparral Energy. The Court held there that what specific standard they prescribed for Oncor’s

performance of its contract was a matter for the PUC to decide in its exclusive original

jurisdiction.47 In this case, the plurality reaches the opposite conclusion in circumstances not

materially different.

        Chaparral Energy should control the result in this case.

                                                         III

        PURA creates a “comprehensive”48 and “pervasive”49 regulatory scheme. The Court has

long recognized that “jury awards can have an effect akin to regulation.”50 Whatever the ultimate

outcome in this case, electric utilities throughout the state will have to decide whether and how to

adjust the design of power lines. “Conflicting jury verdicts and rulings by different courts in regard

to same or similar situations and fact patterns could result in disparate treatment” of electric

utilities and plaintiffs alike.51 By deferring to the PUC to determine—within its exclusive original

jurisdiction over rates, operations, and services—the standards governing a utility’s legal

obligations for a common-law claim, as the Court did in Chaparral Energy, judicial regulation and



        46
             Ante at 23.
        47
             Chaparral Energy, 546 S.W.3d at 143.
        48
             TEX. UTIL. CODE § 31.001(a).
        49
           In re Entergy Corp., 142 S.W.3d 316, 323 (Tex. 2004) (citing Subaru of Am., Inc. v. David McDavid
Nissan, Inc., 84 S.W.3d 212, 223 (Tex. 2002)).
        50
           Moore v. Brunswick Bowling & Billiards Corp., 889 S.W.2d 246, 249 (Tex. 1994); see also San Diego
Bldg. Trades Council v. Garmon, 359 U.S. 236, 247 (1959).
        51
             In re Sw. Bell Tel. Co., 226 S.W.3d 400, 404 (Tex. 2007).


                                                          12
the resulting lack of uniformity in the regulatory system is minimized while claimants’ rights to

redress are fully protected. The plurality’s refusal to follow Chaparral Energy here, along with the

Court’s refusal to do so in Oncor, are a significant departure from PURA.

       The plurality’s decision in this case is broader that in Oncor. The plurality would hold that

a plaintiff in a tort case need not apply to the PUC to decide an issue in a case involving an electric

utility’s rates, operations, and services if (1) the PUC has not already decided the issue or (2) the

PUC has already decided the issue. In other words, the Chaparral Energy procedure never applies.

Further, by concluding that an “affected person” entitled to complain to the PUC about a utility’s

operations must be a ratepayer, the plurality would preclude complaints by the general public. This

limitation would greatly impact the PUC’s regulatory authority.

                                  *       *       *       *       *

       I respectfully dissent.



                                               Nathan L. Hecht
                                               Chief Justice

OPINION DELIVERED: June 30, 2021




                                                  13